Citation Nr: 0916989	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-03 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder

INTRODUCTION

The veteran served on active duty from November 1993 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Regional Office (RO) located in Manchester, New 
Hampshire.  Pursuant to the Veteran's change in residence and 
her request, the RO in White River Junction, Vermont, 
exercises current jurisdiction over the claims file.

In a decision dated in October 2007, the Board denied the 
Veteran's appeal, and she appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In 
March 2009, the Veteran, through her attorney, and the 
Secretary of Veterans Affairs, submitted a Joint Motion For 
Remand (Motion).  In an Order also dated in March 2009, the 
Court granted the Motion, vacated the October 2007 Board 
decision, and remanded the case to the Board for further 
appellate review consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Motion was grounded on two primary bases: 1) VA failed to 
obtain private mental treatment records which the Veteran had 
informed VA of and for which she provided an authorization 
for release of them (VA Form 21-4142); and, 2) A VA examiner 
either misstated a private opinion, or perhaps did not note 
an accompanying report of a private provider.

As concerns basis 2, the Board notes a VA examination was 
conducted in August 2005, and the examiner opined the 
Veteran's depression was most likely secondary to her eating 
disorder, rather than her lower extremity disability.  The RO 
received a private September 2005 summary from Thomas Frye, 
Ph.D., in September 2005, and asked the VA examiner to review 
and comment on it.  The RO, however, apparently did not 
provide the VA examiner with Dr. Frye's report of examination 
of the Veteran he provided to the Veteran's therapist,  Ms 
Eastman.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that, in 
addition to the evidence needed to support 
a claim of service connection, includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date in the event 
service connection is allowed for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  AMC/RO should contact the Veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
mental health care providers, VA and non-
VA, who treated the Veteran for a 
psychological or psychiatric disorder.  At 
a minimum, records of Kathryn K. Eastman, 
LMFT, for the period January 2003 to 
present, will be sought.  After the Veteran 
has signed the appropriate releases, those 
records, and any other records not already 
associated with the claims file, should be 
obtained and associated with the claims 
folder, in addition to records generated by 
other providers since the last review-
including any ongoing VA treatment records.

All attempts to procure records should be 
documented in the file.  If AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow her the opportunity to 
personally obtain and submit those records 
for VA review.

3.  After the above is complete, regardless 
of whether any additional records are 
contained, AMC/RO will again refer the 
claims file, and a copy of this remand, to 
the examiner who conducted the August 2005 
VA mental examination for a comprehensive 
review.  Specifically ask the VA examiner 
to review and comment on the treatment 
records and opinions of Ms Eastman, Dr. 
Frye, and any other mental health care 
providers of record.  Ask the examiner to 
express agreement or disagreement with 
their opinions.  All opinions and 
conclusions should be fully explained.

The governing standard the examiner is 
asked to apply in rendering a nexus opinion 
is, whether it is at least as likely as not 
(probability of at least 50 percent) the 
Veteran's depression disorder is 
etiologically related to her service-
connected right knee disability.

The examiner is advised that the term "at 
least as likely as not" or a "50-50 
probability" does not mean "within the 
realm of medical possibility."  Rather, it 
means the weight of medical evidence, both 
for and against a conclusion, is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

4.  Should the examiner opine it is less 
likely than so, that is, less than a 50-50 
probability the Veteran's service-connected 
right knee disability is the etiology for 
her depression disorder, ask the examiner 
to opine whether the right knee disability 
aggravates her depression disorder, that 
is, chronically worsens it.  If so, ask the 
examiner to quantify the extent or 
percentage to which the right knee 
disability aggravates the depression 
disorder.

In the event the examiner who conducted the 
August 2005 examination is no longer 
available, then AMC/RO will refer the 
claims file, to include a copy of this 
remand, to an equally qualified examiner 
for the requested opinion.  Should a 
substitute examiner determine an opinion 
cannot be rendered without an examination, 
AMC/RO will arrange the examination.  The 
claims file must be provided to the 
examiner for review as part of any 
examination.

5.  After the development requested has 
been completed, AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, AMC/RO must implement 
corrective procedures at once.

6.  Then readjudicate the Veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
her satisfaction, send her and her 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify her if further action is 
required on her part.  She has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals, or by the Court, for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




